       Case 4:20-cv-00062-BMM Document 27 Filed 10/05/20 Page 1 of 9



Melissa Hornbein
Shiloh S. Hernandez
Western Environmental Law Center
103 Reeder’s Alley
Helena, Montana 59601
(406) 204-4861
hernandez@westernlaw.org
hornbein@westernlaw.org

Attorneys for Amici Curiae

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
MISSOULA DIVISION

STEVE BULLOCK et al.,                 4:20-CV-00062-BMM

            Plaintiffs,

      vs.

UNITED STATES BUREAU OF               MOTION FOR LEAVE TO FILE
LAND MANAGEMENT, et al.               BRIEF AS AMICI CURIAE

            Defendants.




                                    -1-
        Case 4:20-cv-00062-BMM Document 27 Filed 10/05/20 Page 2 of 9



      Pursuant to Local Civil Rule 7.5, Center for Biological Diversity, Western

Environmental Law Center, Western Watersheds Project, and WildEarth

Guardians (collectively, “Conservation Groups”) respectfully move for permission

to file a brief as amici curiae to support Plaintiffs’ remedy brief in response to this

Court’s September 25, 2020 Order. Dkt. 25. Counsel for Conservation Groups

have conferred with counsel for Plaintiffs, who have indicated that they do not

oppose this motion. Counsel for Conservation Groups have contacted Defendants’

counsel to ascertain Defendants’ position, but at the time of filing have received no

response. This Motion is timely filed within the 10-day period the Court gave the

Parties to file briefs addressing what acts of William Perry Pendley should be set

aside consistent with the Court’s decision. Id. at 34. Further, Conservation Groups

are prepared to file their brief immediately should the Court grant this motion.

                         Movants’ Identities and Interests

      Conservation Groups wish to provide this Court with information regarding

“what acts of Pendley, including but not limited to the Lewiston RMP and the

Missoula RMP, should be set aside under 5 U.S.C. § 3348(d)(1) and 5 U.S.C. §

706(2)(A)” as the Court requested of the Parties in this case. Dkt. 25 at 34. As

noted by Plaintiffs, while they “believe that many other Bureau actions are likely

subject to




                                           2
        Case 4:20-cv-00062-BMM Document 27 Filed 10/05/20 Page 3 of 9



Invalidation” aside from the Montana Resource Management Plans (“RMPs”) and

RMP amendment specified in their brief, “they lack critical information about

Pendley’s role in producing these [other] actions.” Dkt. 26 at 2. Conservation

Groups are uniquely positioned to provide this information on a range of such

projects throughout the West and beyond. As described below, Conservation

Groups regularly engage administratively and through litigation with Bureau of

Land Management (“BLM”) planning decisions in Alaska, Arizona, California,

Colorado, Idaho, Montana, Nevada, New Mexico, Ohio, Oklahoma, Oregon,

Texas, Utah, Washington and Wyoming. Examples of such projects include the

Ring of Fire RMP in Alaska, the Sonoran Desert National Monument Grazing

RMP Amendment in Arizona, the Bakersfield RMP in California, the

Uncompahgre RMP in Colorado, the Grand Staircase-Escalante National

Monument Management Plan in Utah, and the Moneta Divide RMP Amendments

in Wyoming. Should the Court grant this Motion, Conservation Groups are

prepared to provide a list of such actions in accordance with this Court’s

September 25 Order (Dkt. 25).

      The Center for Biological Diversity (“Center”) is a non-profit

environmental organization with over 1.7 million members, activists and

supporters, dedicated to the protection of native species and their habitats through

science, policy, and environmental law. The Center also works to reduce



                                          3
        Case 4:20-cv-00062-BMM Document 27 Filed 10/05/20 Page 4 of 9



greenhouse gas emissions to protect biological diversity, our environment, and

public health. The Center has over one million members, activists and supporters

worldwide, including those living all over the country who have visited public

lands for recreational, scientific, educational, and other pursuits and intend to

continue to do so in the future. The Center has worked on oil and gas planning,

leasing and development decisions across the country, ensuring that federal

agencies analyze the severe and dangerous impacts of oil and gas extraction on

native, imperiled, and sensitive species and their habitats, the climate, environment

and on public health. The Center has actively engaged in commenting on,

protesting, and litigating the BLM’s planning activities on public lands in Alaska,

Arizona, California, Colorado, Idaho, Montana, New Mexico, Nevada, Ohio,

Oklahoma, Texas, Utah and Wyoming. The Center actively engages in the BLM’s

administrative processes for federal fossil fuel activity from beginning to end and

has a keen interest in ensuring that the decisions of the BLM, which the Center is

involved in, were properly executed by a valid and legitimate BLM Director.

      The Western Environmental Law Center (“WELC”) uses the power of the

law to defend and protect the American West’s treasured landscapes, iconic

wildlife and rural communities. WELC combines legal skills with sound

conservation biology and environmental science to address major environmental

issues in the West in the most strategic and effective manner. WELC integrates



                                           4
        Case 4:20-cv-00062-BMM Document 27 Filed 10/05/20 Page 5 of 9



national policies and regional perspective with the local knowledge of our 100+

partner groups to implement smart and appropriate place-based actions. WELC

works at the nexus of public lands and fossil fuel exploitation, and consistently

engages the BLM in decisions on the planning, leasing, and development of coal,

oil and gas resources on public lands. WELC actively participates on behalf of our

clients and in our own name in comments, protests, and litigation of BLM

decisions on public lands in Arizona, California, Colorado, Idaho, Montana,

Nevada, New Mexico, Oregon, Utah, Washington, and Wyoming. In particular,

WELC has participated and has an ongoing interest in Resource Management

Plans in many of these states, and the effects of BLM’s management on water

resources, air quality, species and their habitat, public health, and the climate crisis.

      Western Watersheds Project (“WWP”) is a is a nonprofit conservation

organization founded in 1993, with more than 12,000 members and supporters, and

has staff and field offices in Idaho, Montana, Wyoming, Arizona, Utah, Nevada,

Oregon, and California. WWP works throughout the West, including in Montana,

Idaho, Nevada, Colorado, Arizona, and Wyoming, to influence and improve public

lands management, with a primary focus on the negative impacts of livestock

grazing on 250 million acres of western public lands, including harm to ecological,

biological, cultural, historic, archeological, scenic resources, wilderness values,

roadless areas, Wilderness Study Areas and designated Wilderness. WWP has



                                           5
        Case 4:20-cv-00062-BMM Document 27 Filed 10/05/20 Page 6 of 9



administratively engaged with numerous RMPs impacted by William Perry

Pendley’s unlawful influence, including but not limited to the RMPs referenced in

the Court’s September 25 Order.

      WildEarth Guardians (“Guardians”) is a non-profit conservation

organization dedicated to protecting and restoring the wildlife, wild places, wild

rivers, and health of the American West. With more than 188,000 members and

supporters, Guardians has offices in Colorado, Montana, New Mexico, Arizona,

Washington, Idaho, and Oregon. To safeguard federal public lands in the West

from the ravages of fossil fuel development, hard rock mining, and grazing,

Guardians has actively engaged in commenting on, protesting, and litigating the

Bureau of Land Management’s Resource Management Plans for activities on

public lands in Arizona, Colorado, Idaho, Montana, Utah, and Wyoming. The

organization and its members have an interest in ensuring that management of

public lands takes into account concerns such as climate change, water and air

quality impacts, wildlife and wildlife habitat impacts, and cumulative impacts to

the landscape from activities on public lands.

     Reasons for, Relevance of, and Distinction of Conservation Groups’
                            Amici Curiae Brief

      Conservation Groups seek to file an amici curiae brief for the limited

purpose of providing the Court with a list of actions taken by William Perry

Pendley in his unlawful capacity as Acting BLM Director in which Conservation

                                          6
        Case 4:20-cv-00062-BMM Document 27 Filed 10/05/20 Page 7 of 9



Groups engaged administratively. As the Court recognized, BLM’s regulations

“require the BLM Director alone to consider and resolve recommendations and

protests on RMPs.” Dkt. 25 at 27 (citing 43 C.F.R. §§ 1610.3-2(e), 1610.5-2(a)(3)).

Absent a lawfully appointed BLM Director, “[o]nly the Secretary of the Interior

can perform functions or duties of the BLM Director.” Id. at 32. Because Secretary

Bernhardt did not perform the functions and duties of the BLM Director and,

instead, unlawfully delegated those decisions to Pendley, “any ‘function or duty’ of

the BLM Director that has been performed by Pendley would have no force and

effect and must be set aside as arbitrary and capricious.” Id. at 33 (citing 5 U.S.C.

§§ 3348(d), 706(2)(A)).

      Should the Court grant this Motion, Conservation Groups’ amicus curiae

brief will enumerate specific resource management planning decisions that are

implicated by the Court’s Order. This list of actions will demonstrate the scope of

Pendley’s exercise of his unlawfully delegated authority as Acting BLM Director.

Our position is distinct from Plaintiffs’ position, is in direct opposition to

Defendants’ position, and, therefore, is not adequately represented by any party.

Plaintiffs’ brief focuses on projects in the State of Montana. By contrast,

Conservation Groups have a broader interest in RMP decisions beyond the State of

Montana.




                                           7
        Case 4:20-cv-00062-BMM Document 27 Filed 10/05/20 Page 8 of 9



      For these reasons, Conservation Groups respectfully request that the Court

grant their motion to file an amicus curiae brief.



      Respectfully submitted this 5th day of October, 2020.

                                        /s/ Melissa Hornbein
                                        Melissa Hornbein
                                        Shiloh S. Hernandez
                                        Western Environmental Law Center
                                        103 Reeder’s Alley
                                        Helena, Montana 59601
                                        (406) 204-4861
                                        hernandez@westernlaw.org
                                        hornbein@westernlaw.org

                                        Attorneys for Proposed Amici Curiae




                                          8
        Case 4:20-cv-00062-BMM Document 27 Filed 10/05/20 Page 9 of 9



CERTIFICATE OF SERVICE

      I certify that on this 5th day of October 2020, I electronically filed the

foregoing motion using the CM/ECF system, which I understand to have caused

service of the counsel for all parties.

                                                     /s/ Melissa Hornbein




                                          9
